OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *144on June 24, 1993. On May 11, 2001, he was convicted in the United States District Court for the Western District of New York of knowingly and unlawfully using a communication facility to distribute marihuana, in violation of 21 USC § 843 (b), a Federal felony.
By order entered June 1, 2001, this Court suspended respondent and directed him to show cause why a final order of discipline should not be entered. Respondent appeared before this Court in response to the order to show cause and argued that there is no corresponding New York felony. The Grievance Committee filed an affirmation in support of the position that, if committed in New York, respondent’s conduct would constitute conspiracy in the fourth degree (Penal Law § 105.10 [1]), a class E felony. We agree. Respondent was convicted of agreeing with another to distribute more than 100 kilograms of marihuana. The Federal crime of which respondent was convicted includes all of the elements of Penal Law § 105.10 (1). Inasmuch as respondent has been convicted of an offense that, if committed in New York, would be classified as a felony, he is disbarred by operation of law (see, Judiciary Law § 90 [4] [a], [e]; Matter of Delany, 87 NY2d 508, 512; Matter of Johnston, 75 NY2d 403, 405).
Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ., concur.
Order of disbarment entered.